Case: 12-11234    Date Filed: 02/21/2013   Page: 1 of 3

                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                               No. 12-11234
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 0:98-cr-06212-WJZ-1



UNITED STATES OF AMERICA,

                               L                          Plaintiff-Appellee,

                                   versus

MICHAEL ROBERT LEE,

                     l                                  Defendant-Appellant.


                         ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (February 21, 2013)

Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-11234     Date Filed: 02/21/2013   Page: 2 of 3

      Michael Robert Lee, a federal prisoner proceeding pro se, appeals the district

court=s denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence.

Lee is currently serving concurrent sentences of 300 months’ imprisonment for

possession with intent to distribute cocaine and 180 months’ imprisonment for being

a felon in possession of a firearm, and a consecutive sentence of 60 months’

imprisonment for carrying a firearm in relation to a drug trafficking crime. Lee’s

300-month sentence was based in part on his status as a career offender under

U.S.S.G. § 4B1.1. On appeal, Lee argues: (1) his “offense statutory maximum”

was improperly calculated under Amendment 506, (2) the district court improperly

weighed the § 3553(a) factors at his original sentencing, (3) he was convicted for

possession of 27.3 grams of cocaine, but sentenced to possession of more than 28

grams of cocaine, and (4) he should not have been charged with carrying a firearm

in relation to a drug trafficking crime.

      We review de novo the district court=s legal conclusions regarding the scope

of its authority under § 3582(c)(2). United States v. James, 548 F.3d 983, 984

(11th Cir. 2008). The district court Amay not modify a term of imprisonment once

it has been imposed except . . . (2) in the case of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.@ 18 U.S.C.


                                           2
              Case: 12-11234     Date Filed: 02/21/2013   Page: 3 of 3

§ 3582(c)(2). A § 3582(c)(2) proceeding “does not constitute a de novo

resentencing,” and “all original sentencing determinations remain unchanged with

the sole exception of the guideline range that has been amended since the original

sentencing.” United States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000).

      The district court did not err in denying Lee’s motion. Lee’s claims

regarding the § 3553(a) factors, the weight of cocaine, and the carrying of a

firearm charge concern “original sentencing determinations,” rather than the

lowering of a sentencing range by the Sentencing Commission, and were thus

outside the scope of the § 3582(c)(2) proceedings.    See Bravo, 203 F.3d at 781.

As to Lee’s claim regarding Amendment 506, the language upon which his

argument relies was superseded in 1997 by Amendment 567’s definition of the

same term. See U.S.S.G. App. C, Amends. 506, 567. Moreover, § 3582(c)(2)

authorizes modifications of sentences based on sentencing ranges “subsequently . . .

lowered by the Sentencing Commission,” and Amendment 506 could not have

“subsequently . . . lowered” Lee’s sentencing range, as it became effective five years

before Lee was sentenced. See 18 U.S.C. § 3582(c)(2); U.S.S.G. App. C, Amend.

506. Accordingly, we affirm the district court’s denial of Lee’s motion.

      AFFIRMED.




                                          3